              Case:19-15986-EEB Doc#:6 Filed:07/12/19                                             Entered:07/12/19 19:56:50 Page1 of 49

              Fill in this information to identify your case:

 Debtor 1                   Andrew Leo Wilkin
                            First Name                      Middle Name                      Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                 Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
        No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
       Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor ’ s name.                Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     CBSG/PAR Funding                         Describe the property that secures the claim:               $140,000.00              $425,000.00            $25,964.00
         Creditor's Name
                                                  1255 Fairfax St, Denver, CO
                                                  80220-2524
         22 N 3rd St                              As of the date you file, the claim is: Check all that
         Philadelphia, PA                         apply.
         19106-2113                               Contingent
         Number, Street, City, State & Zip Code   Unliquidated
                                                  Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
  Debtor 1 only                                  An agreement you made (such as mortgage or secured
  Debtor 2 only                                       car loan)
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                Other (including a right to offset)
       community debt

 Date debt was incurred          12/17/2018                Last 4 digits of account number




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                       page 1 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                                 Entered:07/12/19 19:56:50 Page2 of 49

 Debtor 1 Andrew Leo Wilkin                                                                                Case number (if known)
              First Name                  Middle Name                     Last Name


 2.2    CBSG/PAR Funding                           Describe the property that secures the claim:                 $140,000.00        $425,000.00   $140,000.00
        Creditor's Name
                                                   1255 Fairfax St, Denver, CO
                                                   80220-2524
        22 N 3rd St                                As of the date you file, the claim is: Check all that
        Philadelphia, PA                           apply.
        19106-2113                                 Contingent
        Number, Street, City, State & Zip Code     Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                   An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         12/17/2018                  Last 4 digits of account number


        City and County of
 2.3                                               Describe the property that secures the claim:                         $0.00      $425,000.00         $0.00
        Denver
        Creditor's Name
                                                   1255 Fairfax St, Denver, CO
                                                   80220-2524
                                                   As of the date you file, the claim is: Check all that
        201 W Colfax Ave                           apply.
        Denver, CO 80202-5329                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                     An agreement you made (such as mortgage or secured
                                                        car loan)
  Debtor 2 only
  Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number


 2.4    IRS                                        Describe the property that secures the claim:                  $47,355.18        $442,629.91    $29,725.27
        Creditor's Name
                                                   1255 Fairfax St, Denver, CO
                                                   80220-2524
                                                   As of the date you file, the claim is: Check all that
        1999 Broadway                              apply.
        Denver, CO 80202-3025                       Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                   Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
  Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
 At least one of the debtors and another           Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred                                     Last 4 digits of account number




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                                 Entered:07/12/19 19:56:50 Page3 of 49

 Debtor 1 Andrew Leo Wilkin                                                                                Case number (if known)
              First Name                  Middle Name                     Last Name


 2.5    US Bank NA                                 Describe the property that secures the claim:                  $205,699.00                $425,000.00           $0.00
        Creditor's Name
                                                   1255 Fairfax St, Denver, CO
                                                   80220-2524
        PO Box 1800                                As of the date you file, the claim is: Check all that
        Saint Paul, MN                             apply.
        55101-0800                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         11/18/2013                  Last 4 digits of account number        1642

 2.6    US Bank NA                                 Describe the property that secures the claim:                  $105,265.00                $425,000.00           $0.00
        Creditor's Name
                                                   1255 Fairfax St, Denver, CO
                                                   80220-2524
        PO Box 1800                                As of the date you file, the claim is: Check all that
        Saint Paul, MN                             apply.
        55101-0800                                  Contingent
        Number, Street, City, State & Zip Code      Unliquidated
                                                    Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
 Debtor 1 only                                    An agreement you made (such as mortgage or secured
  Debtor 2 only                                        car loan)
  Debtor 1 and Debtor 2 only                       Statutory lien (such as tax lien, mechanic's lien)
  At least one of the debtors and another          Judgment lien from a lawsuit
  Check if this claim relates to a                 Other (including a right to offset)
       community debt

 Date debt was incurred         09/25/2017                  Last 4 digits of account number        9437


 Add the dollar value of your entries in Column A on this page. Write that number here:                                  $638,319.18
 If this is the last page of your form, add the dollar value totals from all pages.
 Write that number here:                                                                                                 $638,319.18

 Part 2:    List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.1
         Brian H. Smith, Esq.
         22 N 3rd St                                                                                Last 4 digits of account number
         Philadelphia, PA 19106-2113

         Name, Number, Street, City, State & Zip Code                                               On which line in Part 1 did you enter the creditor?   2.2
         Brian H. Smith, Esq.
         22 N 3rd St                                                                                Last 4 digits of account number
         Philadelphia, PA 19106-2113




Official Form 106D                     Additional Page ofSchedule D: Creditors Who Have Claims Secured by Property                                              page 3 of 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com
              Case:19-15986-EEB Doc#:6 Filed:07/12/19                                               Entered:07/12/19 19:56:50 Page4 of 49

      Fill in this information to identify your case:

 Debtor 1                   Andrew Leo Wilkin
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO, DENVER DIVISION

 Case number
 (if known)
                                                                                                                                                        Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
        No. Go to Part 2.
       Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor ’ s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim          Priority              Nonpriority
                                                                                                                                            amount                amount
 2.1          Colorado Dept. of Revenue                            Last 4 digits of account number                           unknown                     $0.00                  $0.00
              Priority Creditor's Name
                                                                   When was the debt incurred?
              1375 Sherman St Rm 504
              Denver, CO 80261-3000
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                           Contingent
         Debtor 1 only                                             Unliquidated
         Debtor 2 only                                             Disputed
         Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

        At least one of the debtors and another                    Domestic support obligations
         Check if this claim is for a    community debt           Taxes and certain other debts you owe the government
        Is the claim subject to offset?                             Claims for death or personal injury while you were intoxicated
        No                                                         Other. Specify
         Yes                                                                           Taxes




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 1 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G28833
            Case:19-15986-EEB Doc#:6 Filed:07/12/19                                                Entered:07/12/19 19:56:50 Page5 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                              Case number (if known)

 2.2        IRS                                                   Last 4 digits of account number                           unknown                      $0.00                 $0.00
            Priority Creditor's Name
                                                                  When was the debt incurred?           2017
            1999 Broadway
            Denver, CO 80202-3025
            Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.
                                                                  Contingent
         Debtor 1 only
                                                                   Unliquidated
         Debtor 2 only
                                                                  Disputed
         Debtor 1 and Debtor 2 only
                                                                  Type of PRIORITY unsecured claim:
        At least one of the debtors and another                   Domestic support obligations
         Check if this claim is for a    community debt
                                                                  Taxes and certain other debts you owe the government
        Is the claim subject to offset?
                                                                   Claims for death or personal injury while you were intoxicated
        No                                                        Other. Specify
         Yes
                                                                                       Taxes


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

        No. You have nothing to report in this part. Submit this form to the court with your other schedules.
       Yes.
 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim

 4.1        1200 Colorado LLC                                        Last 4 digits of account number                                                                          $0.00
            Nonpriority Creditor's Name
            c/o Ted Halaby                                           When was the debt incurred?
            600 S Cherry St Ste 220
            Denver, CO 80246-1704
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
            Who incurred the debt? Check one.

            Debtor 1 only                                           Contingent
             Debtor 2 only                                          Unliquidated
             Debtor 1 and Debtor 2 only                             Disputed
             At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

             Check if this claim is for a community                  Student loans
            debt                                                      Obligations arising out of a separation agreement or divorce that you did not
            Is the claim subject to offset?                          report as priority claims

            No                                                       Debts to pension or profit-sharing plans, and other similar debts
             Yes                                                    Other. Specify      Notice only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 2 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                           Entered:07/12/19 19:56:50 Page6 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.2      1205 Yosemite LLC                                     Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Carlos Trujillo                                   When was the debt incurred?
          191 University Blvd Ste 572
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.3      1393 Meade, LLC                                       Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Jeremy Cortright                                  When was the debt incurred?
          1350 Lawrence St Ste 100
          Denver, CO 80204-2061
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.4      150 S. Washington Street LLC                          Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Andrew Toole                                      When was the debt incurred?
          747 Sheridan Blvd Unit 6B
          Lakewood, CO 80214-2561
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 3 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                           Entered:07/12/19 19:56:50 Page7 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.5      1550 Kendall LLC                                      Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Gabe Bodhi                                        When was the debt incurred?
          785 S Washington St
          Denver, CO 80209-4311
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.6      1580 Detroit, LLC                                     Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Andrew Toole                                      When was the debt incurred?
          747 Sheridan Blvd Unit 6B
          Lakewood, CO 80214-2561
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.7      1630 Penn LLC                                         Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Arleen Miller                                     When was the debt incurred?
          875 Alpine Ave Apt 1
          Boulder, CO 80304-3244
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 4 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                           Entered:07/12/19 19:56:50 Page8 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.8      1974 SA & 2373 SB, LLC                                Last 4 digits of account number                                                   $26,403.42
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2700 S Broadway Ste 300
          Englewood, CO 80113-1502
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                       Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      office rent, taxes, insurance - 1974 Acoma


 4.9      2501 S University LLC                                 Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Gabe Bodhi                                        When was the debt incurred?
          785 S Washington St
          Denver, CO 80209-4311
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.10     3700 Upland Road, LLC                                 Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Dale Koppel                                       When was the debt incurred?
          137 Vassar Dr
          Lake Worth, FL 33460-6356
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 5 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                           Entered:07/12/19 19:56:50 Page9 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.11     3715 Pierce LLC                                       Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.12     555                                                   Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Registered Agent                                  When was the debt incurred?
          1012 Marquez Pl
          Santa Fe, NM 87505-1834
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Security Instrument to CBSG/Par


 4.13     6155 Simms LLC                                        Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Cadence Real Estate                               When was the debt incurred?
          1235 Clubhouse Cir
          Steamboat Springs, CO 80487-8958
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 6 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page10 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.14     917 E 13th Ave Apts LLC                               Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
          c/o Gabe Bodhi                                        When was the debt incurred?
          785 S Washington St
          Denver, CO 80209-4311
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.15     Aimee Miller 2012 Living Trust                        Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          c/o Aimee Miller
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.16     Allison Luna                                          Last 4 digits of account number                                                      $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?

          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 7 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page11 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.17     Ally Financial                                        Last 4 digits of account number       9929                                         $5,967.76
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           08/15/2016
          PO Box 380901
          Bloomington, MN 55438-0901
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                       Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management auto
           Yes                                                 Other. Specify      purchase

 4.18     Alpha Capital Group                                   Last 4 digits of account number                                                   $60,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           04/25/2019
          734 W Broadway
          Woodmere, NY 11598-2947
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                       Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.19     AP Investment Group, LLC                              Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 8 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page12 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.20     April Shamrocks, LLC                                  Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Jeanne and Patrick Manning                        When was the debt incurred?
          925 N Larrabee St Apt 3S
          Chicago, IL 60610-2418
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.21     Ascentium Capital                                     Last 4 digits of account number       6130                                        $60,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           09/26/2018
          23970 Highway 59 N
          Kingwood, TX 77339-1535
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                       Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.22     Astro Properties Limited                              Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Rosemary Conner, Registered                       When was the debt incurred?
          Agent
          200 S Marion Pkwy
          Denver, CO 80209-2527
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 9 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page13 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.23     Bachmann Ventures                                     Last 4 digits of account number                                                          $0.00
          Nonpriority Creditor's Name
          c/o Andy Bachman                                      When was the debt incurred?
          4397 13th St
          Boulder, CO 80304-0848
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.24     Bank of the West                                      Last 4 digits of account number                                                   $347,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 515274
          Los Angeles, CA 90051-6574
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.25     Bellview Terrace LLC                                  Last 4 digits of account number                                                          $0.00
          Nonpriority Creditor's Name
          c/o Nicky Sandhu                                      When was the debt incurred?
          4033 Saint Petersburg St
          Boulder, CO 80301-6027
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 10 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page14 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.26     Best Apartments LLC                                   Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Andres Osuna                                      When was the debt incurred?
          PO Box 461628
          Aurora, CO 80046-1628
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.27     Best Apartments, LLC                                  Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Andres Osuna                                      When was the debt incurred?
          PO Box 461628
          Aurora, CO 80046-1628
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.28     Black Sands LLC                                       Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Rick Reilly                                       When was the debt incurred?
          PO Box 13452
          Denver, CO 80201-3452
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 11 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page15 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.29     Black Sands LLC                                       Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Rick Reilly                                       When was the debt incurred?
          PO Box 13452
          Denver, CO 80201-3452
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.30     Broadway Capital Funding                              Last 4 digits of account number                                                   $62,108.84
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           02/25/2019
          1413 Avenue J Fl 3
          Brooklyn, NY 11230-3701
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                       Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Mangaement business
           Yes                                                 Other. Specify      debt

 4.31     Capital One Card Services                             Last 4 digits of account number       0370                                          $667.46
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 60501
          City of Industry, CA 91716-0501
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Credit Card




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 12 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page16 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.32     Carolyn Cook                                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          6887 Chestnut Hill St
          Littleton, CO 80130-5108
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.33     Cedars-MFA Investment Group                           Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.34     Christopher Lovio                                     Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          6775 E Evans Ave
          Denver, CO 80224-2327
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page17 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.35     Citadel MFA Investment Group                          Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.36     Citibank                                              Last 4 digits of account number       7793                                        $28,676.55
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 6500
          Sioux Falls, SD 57117-6500
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Credit Card


 4.37     City and County of Denver                             Last 4 digits of account number       5660                                           $40.00
          Nonpriority Creditor's Name
          Photo Enforcement Unit                                When was the debt incurred?           06/02/2017
          201 W Colfax Ave
          Denver, CO 80202-5329
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Photo speeding ticket




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 14 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page18 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.38     City and County of Denver                             Last 4 digits of account number       7205                                          $40.00
          Nonpriority Creditor's Name
          Photo Enforcement Unit                                When was the debt incurred?           07/02/2017
          201 W Colfax Ave
          Denver, CO 80202-5329
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Photo speeding ticket


 4.39     Clayton Apartments, LLC                               Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Neil Jones                                        When was the debt incurred?
          7461 S Fillmore Cir
          Centennial, CO 80122-1963
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.40     Clayton Apartments, LLC                               Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Neil Jones                                        When was the debt incurred?
          7461 S Fillmore Cir
          Centennial, CO 80122-1963
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 15 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page19 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.41     Cornell LP                                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.42     Creek View LLC                                        Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Matt Hamstra                                      When was the debt incurred?
          2834 Open Sky Way
          Castle Rock, CO 80109-4711
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.43     Crown Hill Apts LLC                                   Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 16 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page20 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.44     Dismal River Club                                     Last 4 digits of account number                                                   $7,200.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          83040 Dismal River Trl
          Mullen, NE 69152-5199
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Year 2 of 5 year commitment at golf club


 4.45     Donnie Danesh                                         Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2330 S Broadway
          Denver, CO 80201
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.46     E-470 Public Highway Authority                        Last 4 digits of account number       1942                                          $57.97
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           06/25/2017
          PO Box 5470
          Denver, CO 80217
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      License plate tolls - work van




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 17 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page21 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.47     Edgewater Flats LLC                                   Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Phil Travis                                       When was the debt incurred?
          13526 Via Varra
          Broomfield, CO 80020-9783
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.48     Elesyah LLC                                           Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Casey Bishop                                      When was the debt incurred?
          9956 W Remington Pl # A-10
          Littleton, CO 80128-6732
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.49     Elm Creek Partners LLC                                Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Carlo Trujillo                                    When was the debt incurred?
          191 University Blvd Ste 572
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page22 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.50     Forward Financing, LLC                                Last 4 digits of account number                                                   $65,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           02/21/2019
          100 Summer St # 1175
          Boston, MA 02110-2106
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.51     GMAC Financial Services Inc.                          Last 4 digits of account number       2047                                          $621.96
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           05/02/2016
          4 Park Ave Ste 100
          Gaithersburg, MD 20877-2913
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      GMC Sierra Pickup - Lease


 4.52     GTR Source LLC                                        Last 4 digits of account number                                                   $60,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           04/22/2019
          2361 Nostrand Ave Ste 501
          Brooklyn, NY 11210-3954
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page23 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.53     Influx Capital, LLC                                   Last 4 digits of account number                                                   $60,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           04/22/2019
          32 Court St Ste 205
          Brooklyn, NY 11201-4404
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.54     Jasview LLC                                           Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Nicky Sandhu                                      When was the debt incurred?
          4033 Saint Petersburg St
          Boulder, CO 80301-6027
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.55     JDP Real Estate, LLC                                  Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Dale Koppel                                       When was the debt incurred?
          137 Vassar Dr
          Lake Worth, FL 33460-6356
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 20 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page24 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.56     Jeanne and Patrick Manning                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          925 N Larrabee St Apt 3S
          Chicago, IL 60610-2418
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.57     Jillana Wilde                                         Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?

          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.58     JMA Denver 1 LLC                                      Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Joerg Adams                                       When was the debt incurred?
          550 Jersey St
          San Francisco, CA 94114-3613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 21 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page25 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.59     JMA Denver 2 LLC                                      Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Joerg Adams                                       When was the debt incurred?
          550 Jersey St
          San Francisco, CA 94114-3613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.60     JMA Denver 3 LLC                                      Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Joerg Adams                                       When was the debt incurred?
          550 Jersey St
          San Francisco, CA 94114-3613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.61     JMA Denver 4 LLC                                      Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Joerg Adams                                       When was the debt incurred?
          550 Jersey St
          San Francisco, CA 94114-3613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 22 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page26 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.62     Joerg Adams                                           Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          550 Jersey St
          San Francisco, CA 94114-3613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.63     John 321 LLC                                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Casey Bishop                                      When was the debt incurred?
          9956 W Remington Pl # A-10
          Littleton, CO 80128-6732
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.64     John Blauvelt                                         Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          3413 N Gilpin St
          Denver, CO 80205-4038
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 23 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page27 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.65     Kabbage Inc.                                          Last 4 digits of account number                                                   $60,726.98
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          925B Peachtree St NE Ste 1688
          Atlanta, GA 30309-4498
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.66     Karl Dukstein                                         Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?

          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.67     Kimberly Apartments LLC                               Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Kim Merkel                                        When was the debt incurred?
          7411 S Fillmore Cir
          Centennial, CO 80122-1963
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 24 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page28 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.68     Kitty Wagon Properties, LLC                           Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.69     Knight Capital Funding                                Last 4 digits of account number                                                   $65,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           11/28/2018
          1691 Michigan Ave Ste 230
          Miami Beach, FL 33139-2566
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.70     KWA Properties Colorado LLC                           Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Bryan Livingston                                  When was the debt incurred?
          12340 Seal Beach Blvd Ste B-177
          Seal Beach, CA 90740-2792
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 25 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page29 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.71     Lamar Station Flats, LLC                              Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


          Linebarger Goggan Blair &
 4.72     Sampson, LLP                                          Last 4 digits of account number       1218                                          $57.97
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           06/28/2017
          11001 W 120th Ave Ste 215
          Broomfield, CO 80021-3494
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      License plate tolls - work van


 4.73     Littleton Flats LLC                                   Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 26 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page30 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.74     Logan Apartments LLC                                  Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Andres Osuna                                      When was the debt incurred?
          PO Box 461628
          Aurora, CO 80046-1628
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.75     Logan Apartments LLC                                  Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Andres Osuna                                      When was the debt incurred?
          PO Box 461628
          Aurora, CO 80046-1628
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.76     Lupine Properties LLC                                 Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          c/o Dan Peters
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 27 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page31 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.77     Mark Durkan                                           Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          5219 Coralberry Ct
          Fort Collins, CO 80525-5506
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.78     Maybyren Rodney Hilario                               Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Alex Santos                                       When was the debt incurred?
          191 University Blvd Ste 803
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.79     MPW Capital, LLC                                      Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          Michael Paliga, Registered Agent                      When was the debt incurred?
          6494 S Quebec St
          Greenwood Village, CO 80111-4628
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Security Instrument to CBSG/Par




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 28 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page32 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.80     Newark Apartments LLC                                 Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Carlos Trujillo                                   When was the debt incurred?
          191 University Blvd Ste 572
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.81     Nick Rini                                             Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          2211 Geary Rd # 1
          Walnut Creek, CA 94597-2245
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.82     On Deck                                               Last 4 digits of account number                                                   $65,000.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           08/30/2018
          1400 Broadway
          New York, NY 10018-5300
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 29 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page33 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.83     ONSU Apartment 1 LLC                                  Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Uday Baral                                        When was the debt incurred?
          1190 E Lake Cir
          Greenwood Village, CO 80110
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.84     POV Investment Group, LLC                             Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.85     Powderhorn Apartments LLC                             Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 30 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page34 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.86     RAF 3 LLC                                             Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Tim Ulibarri                                      When was the debt incurred?
          9385 Pepperwood Ln
          Highlands Ranch, CO 80126-3401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.87     RAF4 LLC                                              Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Tim Ulibarri                                      When was the debt incurred?
          9385 Pepperwood Ln
          Highlands Ranch, CO 80126-3401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.88     Richard Oh                                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?

          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 31 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page35 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.89     Ripe Assets Fund 1 LLC                                Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Tim Ulibarri                                      When was the debt incurred?
          9385 Pepperwood Ln
          Highlands Ranch, CO 80126-3401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.90     Ripe Assets Fund 1 LLC                                Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          9385 Pepperwood Ln
          Highlands Ranch, CO 80126-3401
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Security Instrument to CBSG/Par


 4.91     Ryan Algor                                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          1120 E Twiggs St Unit 517
          Tampa, FL 33602-3170
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 32 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page36 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.92     Sanchez Boulevard LLC                                 Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.93     Sanchez Boulevard LLC                                 Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Security Instrument to CBSG/Par


 4.94     Santem LLC                                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Nicky Sandhu                                      When was the debt incurred?
          4033 Saint Petersburg St
          Boulder, CO 80301-6027
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 33 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page37 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.95     Shadow Mountain Homes, LLC                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Mike Nelson                                       When was the debt incurred?
          6922 E Fair Ave
          Centennial, CO 80111-4506
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.96     SMH Vance, LLC                                        Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Mike Nelson                                       When was the debt incurred?
          6922 E Fair Ave
          Centennial, CO 80111-4506
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.97     Solar Vista Investors, LLC                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 34 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page38 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.98     Solar Vista Investors, LLC                            Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Security Instrument to CBSG/Par


 4.99     Stockley Oaks Property Trust                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Picone                                       When was the debt incurred?
          PO Box 5282
          Englewood, CO 80155-5282
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.10
 0        TD Auto Finance                                       Last 4 digits of account number       0775                                        $6,142.14
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           8/15/16
          PO Box 100295
          Columbia, SC 29202-3295
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management auto
           Yes                                                 Other. Specify      purchase




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 35 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page39 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.10
 1        TD Auto Finance                                       Last 4 digits of account number       0758                                        $6,138.98
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           8/15/16
          PO Box 100295
          Columbia, SC 29202-3295
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management auto
           Yes                                                 Other. Specify      purchase

 4.10
 2        TD Auto Finance                                       Last 4 digits of account number       0759                                        $6,796.93
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           08/15/2016
          PO Box 100295
          Columbia, SC 29202-3295
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management auto
           Yes                                                 Other. Specify      purchase

 4.10
 3        The Hilltop at Valley Hi LLC                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Matt Hamstra                                      When was the debt incurred?
          2834 Open Sky Way
          Castle Rock, CO 80109-4711
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 36 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page40 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.10
 4        The Parkside at Lowry LLC                             Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Matt Hamstra                                      When was the debt incurred?
          2834 Open Sky Way
          Castle Rock, CO 80109-4711
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.10
 5        Trisand LLC                                           Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Nicky Sandhu                                      When was the debt incurred?
          4033 Saint Petersburg St
          Boulder, CO 80301-6027
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.10
 6        Unique Funding Solutions LLC                          Last 4 digits of account number                                                   $57,899.14
          Nonpriority Creditor's Name
                                                                When was the debt incurred?           02/25/2019
          71 S Central Ave
          Valley Stream, NY 11580-5495
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 37 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page41 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.10
 7        Uptown Terrace LLC                                    Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Arleen Miller                                     When was the debt incurred?
          875 Alpine Ave Apt 1
          Boulder, CO 80304-3244
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.10
 8        US Bank NA                                            Last 4 digits of account number       0997                                        $11,669.80
          Nonpriority Creditor's Name
                                                                When was the debt incurred?
          PO Box 790179
          Saint Louis, MO 63179-0179
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
           Debtor 1 only                                        Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                           Disputed
          At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

           Check if this claim is for a    community            Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                     Acute Property Management business
           Yes                                                 Other. Specify      debt

 4.10
 9        W 13th LLC                                            Last 4 digits of account number                                                        $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims
          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 38 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page42 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.11
 0        West 37th LLC                                         Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.11
 1        Westfold LLC                                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.11
 2        Westfold LLC                                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Greg Morris                                       When was the debt incurred?
          700 Colorado Blvd Ste 277
          Denver, CO 80206-4084
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                         Contingent
           Debtor 2 only                                        Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Security Instrument to CBSG/Par




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 39 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page43 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.11
 3        Wilcox Street LLC                                     Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.11
 4        Willowbrook Apartment Mgmt LLC                        Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Ted Halaby                                        When was the debt incurred?
          600 S Cherry St Ste 220
          Denver, CO 80246-1704
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.11
 5        WynTrail Bradford Green, LLC                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Carlos Trujillo                                   When was the debt incurred?
          191 University Blvd Ste 572
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 40 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                            Entered:07/12/19 19:56:50 Page44 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.11
 6        WynTrail Jennifer Place, LLC                          Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Carlos Trujillo                                   When was the debt incurred?
          191 University Blvd Ste 572
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.11
 7        WynTrail Montevista, LLC                              Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Carlos Trujillo                                   When was the debt incurred?
          191 University Blvd Ste 572
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only


 4.11
 8        WynTrail Willamette LLC                               Last 4 digits of account number                                                       $0.00
          Nonpriority Creditor's Name
          c/o Carlos Trujillo                                   When was the debt incurred?
          191 University Blvd Ste 572
          Denver, CO 80206-4613
          Number Street City State Zip Code                     As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

          Debtor 1 only                                        Contingent
           Debtor 2 only                                       Unliquidated
           Debtor 1 and Debtor 2 only                          Disputed
           At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

           Check if this claim is for a community               Student loans
          debt                                                   Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                       report as priority claims

          No                                                    Debts to pension or profit-sharing plans, and other similar debts
           Yes                                                 Other. Specify      Notice only




Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 41 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                          Entered:07/12/19 19:56:50 Page45 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                        Case number (if known)

 4.11
 9         Zeigen Family Living Trust                           Last 4 digits of account number                                                                  $0.00
           Nonpriority Creditor's Name
           c/o Coleman Seigen                                   When was the debt incurred?
           6247 Reed Ct
           Arvada, CO 80003-4822
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                       Contingent
            Debtor 2 only                                      Unliquidated
            Debtor 1 and Debtor 2 only                         Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Notice only


 4.12
 0         Zeigen Family Living Trust                           Last 4 digits of account number                                                                  $0.00
           Nonpriority Creditor's Name
           c/o Coleman Seigen                                   When was the debt incurred?
           6247 Reed Ct
           Arvada, CO 80003-4822
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                       Contingent
            Debtor 2 only                                      Unliquidated
            Debtor 1 and Debtor 2 only                         Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Notice only


 4.12
 1         ZTSS, LLC                                            Last 4 digits of account number                                                                  $0.00
           Nonpriority Creditor's Name
           c/o Bob Wilkin                                       When was the debt incurred?
           574 Carol Ln
           Bath, PA 18014-8887
           Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.

           Debtor 1 only                                       Contingent
            Debtor 2 only                                      Unliquidated
            Debtor 1 and Debtor 2 only                         Disputed
            At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

            Check if this claim is for a community              Student loans
           debt                                                  Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                      report as priority claims

           No                                                   Debts to pension or profit-sharing plans, and other similar debts
            Yes                                                Other. Specify      Notice only

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you


Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 42 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                              Entered:07/12/19 19:56:50 Page46 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                         Case number (if known)

   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 J Randolph Earnest                                         Line 4.26 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Fairfiled & Woods, P.C.                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 1801 California St Ste 2600
 Denver, CO 80202-2645
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 J. Randolph Earnest, Esq.                                  Line 4.27 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Fairfield and Woods PC                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 1801 California
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Karen J. Radakovich, Esq.                                  Line 4.54 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Frascona, Joiner, Goodman and                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Greenstein
 4750 Table Mesa Dr
 Boulder, CO 80305-5541
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Karen J. Radakovich, Esq.                                  Line 4.105 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Frascona, Joiner, Goodman and                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Greenstein
 4750 Table Mesa Dr
 Boulder, CO 80305-5541
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Karen J. Radakovich, Esq.                                  Line 4.25 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Frascona, Joiner, Goodman and                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Greenstein
 4750 Table Mesa Dr
 Boulder, CO 80305-5541
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Karen J. Radakovich, Esq.                                  Line 4.94 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Frascona, Joiner, Goodman and                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Greenstein
 4750 Table Mesa Dr
 Boulder, CO 80305-5541
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.35 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.68 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.19 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.97 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 43 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                              Entered:07/12/19 19:56:50 Page47 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                         Case number (if known)

                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.84 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.33 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.92 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.111 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.93 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.112 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Kristin N. Schelwat                                        Line 4.98 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 7775 S Flanders St Ste 100                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Centennial, CO 80016-1940
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 M. Tyler Powell                                            Line 4.115 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Frost Brown Todd Attorneys LLC                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 400 W Market St Fl 32
 Louisville, KY 40202-3346
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 M. Tyler Powell                                            Line 4.116 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Frost Brown Todd Attorneys LLC                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 400 W Market St Fl 32
 Louisville, KY 40202-3346
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark Wm. Hofgard, Esq.                                     Line 4.56 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6672                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Goodyear, AZ 85338-0628
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Mark Wm. Hofgard, Esq.                                     Line 4.20 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 PO Box 6672                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Goodyear, AZ 85338-0628
                                                            Last 4 digits of account number



Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 44 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-15986-EEB Doc#:6 Filed:07/12/19                                              Entered:07/12/19 19:56:50 Page48 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                         Case number (if known)

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew T. Faga                                            Line 4.71 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Markus Williams Young &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Hunsicker
 1700 N Lincoln St Ste 4550
 Denver, CO 80203-4509
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew T. Faga                                            Line 4.85 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Markus Williams Young &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Hunsicker
 1700 N Lincoln St Ste 4550
 Denver, CO 80203-4509
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew T. Faga                                            Line 4.41 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Markus Williams Young &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Hunsicker
 1700 N Lincoln St Ste 4550
 Denver, CO 80203-4509
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew T. Faga                                            Line 4.110 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Markus Williams Young &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Hunsicker
 1700 N Lincoln St Ste 4550
 Denver, CO 80203-4509
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew T. Faga                                            Line 4.109 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Markus Williams Young &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Hunsicker
 1700 N Lincoln St Ste 4550
 Denver, CO 80203-4509
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew T. Faga                                            Line 4.114 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Markus Williams Young &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Hunsicker
 1700 N Lincoln St Ste 4550
 Denver, CO 80203-4509
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Matthew T. Faga                                            Line 4.1 of (Check one):                 Part 1: Creditors with Priority Unsecured Claims
 Markus Williams Young &                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Hunsicker
 1700 N Lincoln St Ste 4550
 Denver, CO 80203-4509
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Randy Earnest, Esq.                                        Line 4.74 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Fairfield and Woods PC                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 1801 California St Ste 2600
 Denver, CO 80202-2645
                                                            Last 4 digits of account number

 Name and Address                                           On which entry in Part 1 or Part 2 did you list the original creditor?
 Randy Earnest, Esq.                                        Line 4.75 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Fairfield and Woods PC                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 1801 California St Ste 2600
 Denver, CO 80202-2645
                                                            Last 4 digits of account number

Official Form 106 E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 45 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
           Case:19-15986-EEB Doc#:6 Filed:07/12/19                                             Entered:07/12/19 19:56:50 Page49 of 49
 Debtor 1 Wilkin, Andrew Leo                                                                              Case number (if known)

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Sol Setton                                                  Line 4.30 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 Law firm of Joe Lieberman                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 356
 Cedarhurst, NY 11516-0356
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Sol Setton                                                  Line 4.106 of (Check one):               Part 1: Creditors with Priority Unsecured Claims
 Law office of Joe Lieberman                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 PO Box 356
 Cedarhurst, NY 11516-0356
                                                             Last 4 digits of account number

 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 U.S. Small Business Administration                          Line 4.24 of (Check one):                Part 1: Creditors with Priority Unsecured Claims
 SBA Regional Office VIII                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 721 19th St Ste 400
 Denver, CO 80202-2500
                                                             Last 4 digits of account number


 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                               Total Claim
                        6a.   Domestic support obligations                                                  6a.      $                         0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.      $                         0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.      $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.      $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.      $                         0.00

                                                                                                                               Total Claim
                        6f.   Student loans                                                                 6f.      $                         0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.      $                         0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.      $                         0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                  $               1,063,215.90

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.      $               1,063,215.90




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 46 of 46
Software Copyright (c) 2019 CINGroup - www.cincompass.com
